Citation Nr: 1820414	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1986 to January 1990.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the February 2012 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  

This appeal was previously remanded by the Board in June 2015 for further development.  It has been returned to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that some of the Veteran's service treatment records are missing, including his separation examination.  In October 2011, VA issued a formal finding that these records are unavailable.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In its June 2015 decision, the Board found that the January 2012 VA examination was inadequate because its negative nexus opinions relied on a lack of mention of hearing loss or tinnitus in the Veteran's service treatment records and did not discuss the Veteran's lay statements regarding continuity of symptomatology.  In September 2015, the January 2012 VA examiner provided an addendum opinion with effectively the same rationale.  An additional addendum is warranted to obtain adequate nexus opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a supplemental opinion by an appropriate clinician who has not previously examined the Veteran for the purpose of determining the etiology of his bilateral hearing loss and tinnitus.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's February 2011 statement regarding the onset of his tinnitus, his April 2011 statement regarding the onset of his hearing loss, and his April 2012 statement regarding the nature of his noise exposure.

The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and tinnitus began during active service, are related to an incident of service, or began within one year after discharge from active service.

The rationale for any opinion expressed should be provided.  Note that the Veteran's service treatment records, including his separation examination, are partially missing and the lack of those records cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


